UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-8018


BERTRAM NORMAN MCELHINEY, JR.,

                Plaintiff - Appellant,

          v.

ALVIN WILLIAM KELLER, JR., Secretary; ROBERT C. LEWIS,
Director of Prisons; TATE, Lieutenant; ALLEN, Lieutenant;
YELTON, Correctional Officer,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Robert J. Conrad,
Jr., District Judge. (1:12-cv-00037-RJC)


Submitted:   April 24, 2014                 Decided:   April 28, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bertram Norman McElhiney, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Bertram   Norman   McElhiney,      Jr.,     appeals    the   district

court’s    order   denying   relief    on    his   42   U.S.C.    § 1983   (2006)

complaint.    We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district    court.     McElhiney      v.    Keller,     No.   1:12-cv-00037-RJC

(W.D.N.C. Dec. 3, 2013).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   this   court    and    argument     would    not   aid   the

decisional process.



                                                                         AFFIRMED




                                       2